Citation Nr: 1444677	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  08-17 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES  

1.  Entitlement to service connection for lung problems, to include allergic rhinitis.  

2.  Entitlement to service connection for depression with anxiety, claimed as mood swings.

3.  Entitlement to a rating in excess of 10 percent for service-connected uticaria.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1988 to February 1995. 

This matter comes before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the above VA RO.  In August 2013, the Board denied the Veteran's claim for service connection for a lung condition, to include allergic rhinitis.  

The Veteran appealed the Board's denial of service connection to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the parties entered into a Joint Motion for Remand (JMR); thereafter, in an Order dated in April 2014, the Court vacated the Board's decision and remanded the matter, pursuant to the JMR for further development and readjudication.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Veteran essentially contends that he has a lung condition, to include allergic rhinitis, which is due to his service in Saudi Arabia.  

Service connection may be established for a qualifying chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1) (2013).  
A "qualifying chronic disability" includes: (a) an undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection. 38 U.S.C.A. § 1117(a)(2)(B); 38 C.F.R. § 3.317 (2013). 

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a) (2013).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a) (2013).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b) (2013).

First, in the instant case, the August 2011 VA examination report noted the Veteran's assertion that he underwent turbinate reduction surgery in 2009 due to frequent infections and nasal congestion.  The claims file does not contain any medical documentation relevant to this procedure.  Although at the time of private treatment in March 2012, the Veteran denied any prior surgeries or hospitalizations, upon remand, the Veteran should be contacted to determine whether there are outstanding records relevant to the procedure reported.  

Next, in the Board's August 2013 decision, it was noted that with regard to granting service connection on a presumptive basis under 38 C.F.R. § 3.317, the Veteran was assigned a diagnosis of allergic rhinitis with regard to his complaints.  Therefore, as the Veteran has been noted as having a diagnosed disability for his reported symptoms, service connection for the Veteran's complaints as due to an undiagnosed illness could not be granted on a presumptive basis under 38 C.F.R. § 3.317.  However, this decision did not address whether the Veteran's allergic rhinitis constitutes a medically unexplained chronic multi-symptom illness, nor do any of the medical opinions of record address this question, including the August 2011 VA examination.  Upon remand, the etiology of the Veteran's allergic rhinitis should be subject to a VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Last, in an August 2013 rating decision, VA denied service connection for mood swings, as well an increased rating for the Veteran's service-connected uticaria.  Notice of that determination was sent to the Veteran in August 2013. 

In a statement also received in August 2013, the Veteran expressed disagreement with the denial of service connection, as well as the 10 percent rating assigned for the service-connected uticaria.  The RO has not yet had the opportunity to issue a Statement of the Case (SOC) as to the issues of entitlement to depression, claimed as mood swings, as well as a rating in excess of 10 percent for the service-connected uticaria.  As such, the RO is now required to send the Veteran an SOC as to these issues.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to determine if he underwent turbinate reduction surgery in 2009, and if so whether there are any outstanding medical records related to the procedure.  If outstanding records exist, and if the Veteran provides the necessary authorization, a request for the medical records, and any other identified records should be made.

If, after making reasonable efforts to obtain any outstanding Federal or non-Federal records VA is unable to secure them, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Schedule the Veteran for an examination to determine the nature and etiology of his allergic rhinitis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must reflect that the claims file was reviewed in conjunction with the examination.

The examiner is asked to obtain a full history of the Veteran's respiratory symptoms in service and since.  Thereafter, the examiner is asked to determine whether the Veteran has a medically unexplained chronic multi-symptom illness to account for his respiratory symptoms.  In this discussion, the examiner is asked to comment on the etiology of the Veteran's allergic rhinitis.  

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim for service connection for lung problems.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board. 

4.  Issue a statement of the case to the Veteran on the issues of service connection for depression, and an increased rating for uticaria, based on the August 2013 notice of disagreement.  If, and only if, the appeal is perfected by a timely filed substantive appeal, this issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


